Citation Nr: 1440678	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  08-07 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1973 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) in August 2011, and a copy of the hearing transcript is of record.

In March 2014 the Board remanded the claim for further evidentiary development.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for assignment of a TDIU are met, effective March 13. 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 4.16(b) (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

In light of the favorable decision awarding entitlement to TDIU, no further notice or assistance is needed to aid the Veteran in substantiating his claim.

II. Law and Regulations

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability. See 38 C.F.R. §§ 3.340 , 3.341, 4.15, 4.16 (2013).  A veteran is eligible for TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more). 38 C.F.R. § 4.16(a) ..

The Board notes that a receipt of a 100 percent disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that a TDIU rating may still form the basis for assignment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (s)).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For a veteran to prevail on a TDIU claim, it is necessary that the record reflect some factor which takes his or her case outside the norm of other such veterans.  38 C.F.R. §§ 4.1, 4.15 (2013).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment.  Therefore, the question now presented is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose, 4 Vet. App. at 363. 

When the claim is in equipoise, the reasonable doubt rule is for application.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

III. Analysis

The Veteran contends that his seizure disorder and mood disorder have rendered him unable to secure or follow a substantially gainful occupation.  The Veteran has been unemployed since 1993.   Prior to his unemployment, the Veteran primarily worked as a truck driver, and he has also worked as a sander and wood cutter.  The Veteran has a GED (General Equivalency Diploma).

The Veteran's current service-connected disabilities include the following:  seizure disorder, rated as 100 percent disabling; and mood disorder, rated as 30 percent disabling.  His combined disability rating is 100 percent.  Effective March 13, 2008, his seizure disorder was rated as 80 percent disabling, and the mood disorder was evaluated as 30 percent prior to that date.  Before March 2008, his seizure disorder was evaluated as 10 percent disabling.  

In the Veteran's August 2007 claim for TDIU, he stated that he had lost over 70 jobs due to his seizures and cannot get a job now because of them.

The evidence or record reflects that the Veteran is currently receiving Social Security Administration (SSA) disability benefits, based in part on his seizure disorder, his organic anxiety disorder, and his chronic headaches.  See August 1994 Decision from the SSA.  The November 1993 SSA Disability Determination and Transmittal sheet reflects a primary diagnosis of organic mental disorder and a secondary diagnosis of seizure disorder.

On October 2008 VA psychiatric examination, the examiner found that the Veteran was mildly impaired in psychosocial functioning due to mental disorders.  He was diagnosed with mood disorder with depression and anxiety due to seizure disorder.  The examiner found that there is occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to his mental disorder alone.

On December 2008 VA examination, the examiner opined that the Veteran's seizure disorder and non-service connected neck and low back conditions may interfere with physical labor, but does not affect non-driving sedentary work.

VA mental health progress notes from July 2010 to December 2013 indicate that the Veteran reported pervasive sadness, middle insomnia, nightmares, decreased energy, anhedonia, and irritability.  The examiners noted that his symptoms appear to be globally severe and make it difficult for the Veteran to function emotionally or interpersonally, to maintain basic socialization and support system, and function in the workplace.

On January 2012 VA examination, the VA examiner determined that the Veteran's seizure disorder would prevent the Veteran from maintaining employment of a physical nature, but would not prevent his ability to perform employment of a sedentary nature.  The examiner further added that the Veteran's seizure disorder would not enable him to obtain a Department of Transportation license to drive trucks or operate heavy machinery.

On April 2014 VA examination for seizure disorder, the examiner opined that the Veteran's seizure disorder would preclude working at heights/ladders/scaffold around hazardous machinery, and the Veteran should not drive.  The Veteran would be able to work in medium/light/sedentary occupations.

A May 2014 note from the Veteran's primary care provider indicates that the Veteran's medical conditions [inclusive of but not limited to: generalized convulsive epilepsy; osteoarthrosis right hand and right knee; cervical and lumbosacral spondylosis] would be expected to limit his ability to perform certain specific functions, thus limiting his ability to perform many common occupational duties.  These limitations appear to be permanent, and are not expected to improve over time.

On May 2014 VA mental disorder examination, the examiner opined that the Veteran exhibited occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

The Board finds that the evidence in favor of granting a TDIU is at least in equipoise and, resolving any reasonable doubt in favor of the Veteran, TDIU is granted.

The evidence suggests that the Veteran's service-connected disabilities, especially in combination, are of a nature and severity as to preclude him from engaging in work.  The record shows that he is currently unemployed and has been unemployed since 1993.  The record also shows that his service-connected disabilities play a major role in his inability to obtain and maintain employment, in that they affect both his physical and mental ability to perform work on a consistent or continual basis.

Based on this evidence and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for TDIU have been met, effective March 13, 2008, when he met the schedular requirements for a TDIU.  38 C.F.R. § 4.16.



ORDER

TDIU is granted, effective March 13, 2008. 




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


